DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kamikubo (JP 11-267981).

Regarding claim 1, Kamikubo discloses a signal processing apparatus for a tool (Fig. 11) comprising a rotating body rotated by impacts delivered from a drive apparatus (item 3), the signal processing apparatus comprising: 
a filter (Item 13) that receives a torque value signal indicating a torque applied to the rotating body, and filters the torque value signal;
a calculation circuit (Section A) that sets a filter coefficient ([0028] cutoff frequency) of the filter based on a number of impacts delivered to the rotating body (Kamikubo discloses the cutoff frequency to be set by a user or manufacturer, this setting can be done based on a number of impacts expected to be deliver. Examiner notes that the claim language is intended use language or functional language. The calculation circuit intended use is to set a filter coefficient based on a number of impacts or functions to set a filter coefficient. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Because Kamikubo has the necessary structure the intended use of the calculation circuit does not differentiate the prior art and the claimed apparatus.).; and 
a control circuit that controls the impacts delivered to the rotating body, based on the torque value signal filtered by the filter ([0050-0057] particularly [0055-0057]).
(Examiner notes MPEP 2114 and suggests positively reciting the steps the calculation circuit is programmed to complete rather that stating its functional capabilities or intended use)

Regarding claim 2 which depends on claim 1, Kamikubo further discloses the signal processing apparatus as claimed in claim 1, wherein the filter coefficient is a cutoff frequency of the filter ([0027]).

Regarding claim 3 which depends on claim 2, Kamikubo further discloses the signal processing apparatus as claimed in claim 2, wherein the cutoff frequency is set to a frequency corresponding to a signal level of a frequency spectrum of the torque value signal, the signal level being lower by a predetermined amount than a peak of the frequency spectrum ([0027]).

Regarding claim 4 which depends on claim 2, Kamikubo further discloses the signal processing apparatus as claimed in claim 2, wherein the cutoff frequency is set to a frequency corresponding to a signal level of a frequency spectrum of the torque value signal, the signal level being a first local minimum found when sweeping from a low frequency to a high frequency in the frequency spectrum ([0046] discloses this functional capability, Examiner notes functional language is used. The structure which is claimed is a calculation circuit. The function is the setting of the cutoff frequency. The calculation circuit of Kamikubo is capable of completing the function of setting a cutoff frequency based on different criteria).

Regarding claim 5, Kamikubo further discloses a tool comprising: 
a rotating body (Fig. 8 item 4a; 
a torque sensor that detects a torque applied to the rotating body, and generates a torque value signal indicating the torque (Item 5); 
a counter that counts a number of impacts delivered to the rotating body([0056] counting the tightening bolts); 
a drive apparatus (Item 3) that delivers impacts to the rotating body under control of the signal processing apparatus, wherein the signal processing apparatus comprises: 
a filter that receives a torque value signal indicating a torque applied to the rotating body, and filters the torque value signal (See claim 1); 
a calculation circuit that sets a filter coefficient of the filter based on a number of impacts delivered to the rotating body(See claim 1); and 
a control circuit that controls the impacts delivered to the rotating body, based on the torque value signal filtered by the filte(See claim 1)r.

Regarding claim 6 which depends on claim 5, Kamikubo further discloses the tool as claimed in claim 5, wherein the calculation circuit of the signal processing apparatus sets the filter coefficient of the filter further based on additional parameters including at least one of: a socket type of the tool, a type of a target to be fastened, and a bolt diameter (The different embodiments set different filter coefficients based on the item to be fastened).

Regarding claim 7 which depends on claim 6, Kamikubo further discloses the tool as claimed in claim 6, further comprising an input apparatus that receives user settings indicating the additional ([0049] discloses the input of the setting of the motor speed is based “sets a tightening speed of a tightening force of a bolt suitable for the member to be fastened” this is considered indicating the type of target to be fastened).

Regarding claim 8. which depends on claim 6, Kamikubo further discloses the tool as claimed in claim 6, wherein the calculation circuit comprises a neural network (Fig. 1, 3 6 or 7), including: an input layer to which the number of impacts and the additional parameters are inputted; at least one intermediate layer; and an output layer from which at least one of a frequency spectrum of the torque value signal generated by the torque sensor, and a cutoff frequency, is outputted (Examiner further notes the functional requirements of the neural network. Kamikubo is disclosed as capable of considering the input parameters, there is an intermediate layer such as 25 or 27 of Fig. 7, and an output such as 32.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731